DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Yamagai (US 2018/0051766 A1) discloses a cylinder apparatus (note fig. 1) sealingly containing functional fluid having a fluid property changing according to an electric field, the cylinder apparatus including a rod (8) inserted therein, the cylinder apparatus comprising: an inner cylinder electrode (4) and an outer cylinder (17) electrode provided outside this inner cylinder electrode, the inner cylinder electrode and the outer cylinder electrode serving as electrodes of potentials different from each other; and one or a plurality of flow passage formation unit (3 in fig. 6) provided between the inner cylinder and the outer cylinder, wherein the one or plurality of flow passage formation unit comprising a plurality of flow passages forming a helical or serpentine flow passage having an entrance and an exit, and a plurality of seal unit provided with some inclination angle (note fig. 6), wherein the inclination angle of each of the seal unit is not constant.  

Prior art fails to disclose or suggest these limitations recited in independent claim 1.  Therefore, independent claim 1 is allowable.  Claims 3-10 depend directly or indirectly on claim 1 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MAHBUBUR RASHID/Examiner, Art Unit 3657                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657